Citation Nr: 0532567	
Decision Date: 12/02/05    Archive Date: 12/21/05

DOCKET NO.  04-13 868	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran timely requested waiver of recovery of an 
overpayment of Department of Veterans Affairs (VA) pension 
benefits in the amount of $7250.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from April 1967 to November 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 determination by the Committee on Waivers 
and Compromises (Committee) of the VA Regional Office (RO) to 
deny waiver of recovery of an overpayment of pension benefits 
in the amount of $7250 on the basis that the veteran had not 
timely requested waiver of recovery.  The veteran perfected 
an appeal of that decision.


FINDINGS OF FACT

1.  The veteran was notified of the existing overpayment and 
his right to request waiver of recovery in a November 4, 
2002, notice that was sent to his latest address of record 
and not returned as undeliverable.

2.  The veteran failed to request waiver of recovery of the 
overpayment within 180 days of the November 4, 2002, notice, 
and has not shown that he did not receive proper notice of 
the overpayment due to error on the part of VA or the postal 
service, or any other circumstance that was beyond his 
control.


CONCLUSION OF LAW

The veteran's request for waiver of recovery of the $7250 
overpayment of VA pension benefits was not timely filed.  
38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Development of the Claim

The Board has considered the statutes and regulation 
pertaining to VA's duty to notify a claimant of the evidence 
required to substantiate a claim and to assist the claimant 
in the development of that evidence.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §3.159 (2005).  The 
duty to notify and assist provisions of the statutes are 
generally applicable to all claims for benefits under the 
laws administered by VA.  The United States Court of Appeals 
for Veterans Claims (Court) has held, however, that those 
provisions do not apply to Chapter 53 of Title 38 of the 
United States Code, which pertains to waiver of recovery of 
indebtedness due VA.  See Luenas v. Principi, 18 Vet. App. 
435 (2004) (the VCAA does not apply to a request for waiver 
of an overpayment under Chapter 53 because such a request is 
not a "claim" under Chapter 51).  The Board finds, therefore, 
that VA does not have a duty to notify the veteran of the 
evidence required to establish entitlement to waiver of 
recovery of the overpayment of VA pension benefits.
Relevant Laws and Regulations

A veteran who is receiving VA pension benefits is required to 
report to VA any material change or expected change in his 
income or other circumstance that affects the payment of 
benefits.  38 C.F.R. § 3.660 (2005).  Payments of any kind 
and from any source are countable income for determining 
eligibility for VA pension benefits, unless specifically 
excluded by law.  38 U.S.C.A. § 1521(b) (West 2002); 
38 C.F.R. § 3.271(a) (2005).  Overpayments created by the 
retroactive discontinuance of pension benefits will be 
subject to recovery unless waived.  38 C.F.R. § 3.660(a)(3) 
(2005).

In order to obtain waiver of recovery of an overpayment, the 
application for waiver of recovery must be made within 
180 days following the date of the notice of the overpayment.  
The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by VA or the postal authorities, or due to other 
circumstances beyond the individual's control, there was a 
delay in receipt of the notice beyond the time customarily 
required for mailing.  If the individual shows that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period will be computed from the date of the 
individual's actual receipt of the notice.  38 U.S.C.A. 
§ 5302 (West 2002); 38 C.F.R. § 1.963(b) (2005).


Analysis

The evidence shows that the veteran became entitled to 
nonservice-connected pension benefits in October 2000.  In 
claiming entitlement to those benefits, he did not report 
having any income.  He received benefits based on having no 
countable income beginning November 1, 2000.  He failed to 
return the Eligibility Verification Report sent to him in 
2002, and in October 2002 the RO suspended his eligibility 
for payments beginning January 1, 2001.  The suspension 
resulted in an overpayment in the amount of $10,913.  He 
submitted an Eligibility Verification Report in July 2003, 
showing that he had wages in 2001 in the amount of $6000 and 
in 2002 of $7500.  The RO then determined the amount of 
pension benefits to which he was actually entitled for 2001 
and 2002, based on his reported income, which reduced the 
amount of the overpayment to $7250.

The claims file includes a copy of the notice sent to the 
veteran on November 4, 2002, informing him of the overpayment 
of $10,913 and his right to request waiver of recovery of the 
overpayment.  The notice also informed him that he had to 
request waiver of recovery within 180 days of the notice.  He 
did not, however, request waiver of recovery until July 17, 
2003.  The request for waiver was not, therefore, received 
within 180 days of the November 4, 2002, notice.

The veteran's representative contends that the 180-day period 
should be extended on the basis that the notice of the 
overpayment was sent to the wrong address.  He bases that 
contention on the fact that VA's case control system now has 
an address different from that to which the notice was sent.  
A review of the documents in the claims file shows, however, 
that the notice was sent to the latest address reported by 
the veteran, and that the veteran continued to use the 
address to which the notice was sent until at least April 
2004.  The fact that VA's case control system may now have a 
different address is not relevant in determining his proper 
address in November 2002.

The veteran contends that he did not receive the November 
2002 notice because his roommate at the time did not give him 
his mail.  His representative argues that that constitutes 
"circumstances beyond the individual's control" that should 
extend the time period for requesting waiver.  That provision 
of the regulation pertains, however, only if "there was a 
delay in receipt of the notice beyond the time customarily 
required for mailing."  The regulation refers to the process 
of mailing, not the veteran's receipt; whether the veteran's 
roommate was intercepting his mail does not pertain to "the 
time customarily required for mailing."  The regulation 
includes the example of mail being forwarding by postal 
authorities due to a reported change of address, and not the 
acts of any individual not officially responsible for 
delivering the mail.  In addition, whether his roommate was 
intercepting his mail does not constitute circumstances 
beyond his control, in that he was free to make whatever 
arrangements were necessary to ensure receipt of his mail.  
The Board finds, therefore, that the representative's 
arguments are without merit.

"The presumption of regularity supports the official acts of 
public officers and, in the absence of clear evidence to the 
contrary, courts presume that they have properly discharged 
their duties."  Ashley v. Derwinski, 2 Vet. App. 62, 64 
(1992).  VA is presumed, therefore, to have mailed the notice 
to the veteran on the date shown in the notice, which was his 
latest address of record, and the United States Postal 
Service is presumed to have timely delivered the notice to 
the proper address.  The veteran's allegation of non-receipt 
is not sufficient to rebut those presumptions.  See Schoolman 
v. West, 12 Vet. App. 307 (1999).  The Board finds, 
therefore, that the veteran was properly and timely notified 
of the existence of the overpayment on November 4, 2002.

He did not request waiver of recovery of the overpayment 
until July 17, 2003.  The request for waiver was not, 
therefore, received within 180 days of the November 4, 2002, 
notice.  For that reason the Board finds that the veteran did 
not timely request waiver of recovery of the overpayment of 
pension benefits in the amount of $7250, and his request for 
waiver of recovery is denied.


(continued on next page)

ORDER

The request for waiver of recovery of the overpayment of 
pension benefits in the amount of $7250 is denied.




____________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


